Title: I. Resolutions on the Secretary of the Treasury, [before 27 February 1793]
From: Jefferson, Thomas
To: 



[before 27 Feb. 1793]


1. Resolved, That it is essential to the due administration of the Government of the United States, that laws making specific appropriations of money should be strictly observed by the Secretary of the Treasury thereof.
2. Resolved, That a violation of a law making appropriations of money is a violation of that section of the Constitution of the United States which requires that no money shall be drawn from the Treasury but in consequence of appropriations made by law.
3. Resolved, That the Secretary of the Treasury, in drawing to this country and lodging in the bank the funds raised in Europe, which ought to have been applied to the paiments of our debts there in order to stop interest, has violated the instructions of the President of the United States for the benefit of speculators and to increase the profits of that institution.
4. Resolved, That the Secretary of the Treasury has deviated from the instructions given by the President of the United States, in exceeding the authorities for making loans under the acts of the 4th and 12th of August, 1790.
5. Resolved, That the Secretary of the Treasury has omitted to discharge an essential duty of his office, in failing to give Congress official information in due time, of the moneys drawn by him from Europe into the United States; which drawing commenced December, 1790, and continued till January, 1793; and of the causes of making such drafts.
6. Resolved, That the Secretary of the Treasury has, without the instruction of the President of the United States, drawn more moneys  borrowed in Holland into the United States than the President of the United States was authorized to draw, under the act of the 12th of August, 1790; which act appropriated two millions of dollars only, when borrowed, to the purchase of the Public Debt: And that he has omitted to discharge an essential duty of his office, in failing to give official information to the Commissioners for purchasing the Public Debt, of the various sums drawn from time to time, suggested by him to have been intended for the purchase of the Public Debt.
7. Resolved, That the Secretary of the Treasury did not consult the public interest in negotiating a Loan with the Bank of the United States, and drawing therefrom four hundred thousand dollars, at five per cent. per annum, when a greater sum of public money was deposited in various banks at the respective periods of making the respective drafts.
8. Resolved, That the Secretary of the Treasury has been guilty of an indecorum to this House, in undertaking to judge of its motives in calling for information which was demandable of him, from the constitution of his office; and in failing to give all the necessary information within his knowledge, relatively to the subjects of the reference made to him of the 19th January, 1792, and of the 22d November, 1792, during the present session.
9. Resolved, That at the next meeting of Congress, the act of Sep 2d, 1789, establishing a Department of Treasury should be so amended as to constitute the office of the Treasurer of the United States a separate department, independent of the Secretary of the Treasury.
10. Resolved, That the Secretary of the Treasury has been guilty of maladministration in the duties of his office, and should, in the opinion of Congress, be removed from his office by the President of the United States.

